Mr. Justice Cox
delivered the opinion of the Court: '
A petition was filed in this case in which the petitioners set forth that in July, 1887, they were desirous of ascertaining whether their property, which they describe in the petition, was free and clear of all taxes and assessments, and they made a demand on the proper officers of the District for all bills or assessments of every 'kind whatever charged upon the tax records of said District against their lot, and said officers thereupon rendered them a bill as follows:
“ To all installments of tax for water mains . . $643 00
“To interest at 6 per cent, from November 1,
1875, to September 1,1887 . . . 456 53
“To advertising, 1876, 1877, .42: 1878, .20;
1879, .20 . ■....... 1 27
i‘To auctioneer’s fee,..... 20
“Amount sold for,.....$1,101 00
*286“Assessed in name of Mary J. Lambell.
“Interest at the rate of 10 per cent, per annum ■ from day of sale to date of redemption.
“Amount required to redeem, ..... $1,101 00
The petition further sets forth that the authorities of the District of Columbia threaten to sell the lot if the taxes are not paid. Petitioners claim that the taxes were illegally assessed upon their lot, and ask the Court to issue a certiorari commanding the District of Columbia to certify to this Court copies of each and every part of the official record of Timothy Lubey, the late water registrar of said District, relating in any manner to the assessment of a water main tax by him against the west part of lot 2, in square 744, or to a notification of said tax given by him to the owner or agent of said property; and also a copy of said notification, with the signature to the assessment and also to the notification, and a copy of the record evidence of the service of said notification, and the date or dates of any sale or sales made of said property by the District of Columbia. The writ was issued September 13, 1887. The return of the District is made to the writ and filed January 17, 1888. There is answer on the part of the District and also an unsworn statement of fact which is hardly, properly, a part of the record.
The Act of the Legislative Assembly of the District of Columbia under which this water main tax was laid provides that there shall be levied a special tax per square foot, upon every lot or part of a lot which is upon any street in which a main water pipe m.ay thereafter be laid and fire plugs erected, which tax shall be assessed by the water registrar within thirty days after such water main and fire plugs shall have been laid or erected, of which the water registrar shall immediately notify the owner or agent of the property, setting forth in said notice the number of the square in which it is situated, the property on which said *287tax is assessed and the street on which it fronts; that the tax' shall be due and payable in four equal installments, the first installment to be due thirty days from the date of the notice, and the other three- annually, one in each year, and said installments shall bear interest at the rate of 6 per cent, per annum, commencing from the date of the notification of the assessment.
The petition avers that no such assessment was ever made by the water registrar in the first place, and secondly, that they never had any notice if there was such an assessment made; and, therefore, they object to paying the interest. It is not claimed that the period of thirty days in which the tax was to be assessed was mandatory or anything more than merely directory. The petitioners do not deny that the water registrar may now reassess these taxes, but they deny that the original assessment was valid and that they are liable for the interest. They profess to be willing to pay the principal amount of the taxes.
When we look at the record of the assessment we find this:
(Title of Book.) Assessment of water tax, Yol. 7, W. R. 0.
Assessment of water tax. Act approved June 23, 1873.
To whom assessed: Lambell, Mary J.
To whom transferred:' Mrs. Mary J.. Ripley, 2d bet. Pa. Ave. and B, N. W.
Square: 744.
Lot: Of 2.
Front feet: West 428.8.
Square feet: 51,440.
Fronting on: N, South.
When assessed: November 1, 1875.
Amount of tax: 6.43.
Abatement of 6 per cent.
1st installment, when paid, amount:
*2882d installment, when paid, amount.:
3d installment, when paid, amount:
4th installment, when paid, amount:
Total amount received:
Remarks:
There is no signature. The only possible authentication is that it is found in a book in the office of the District. It is not signed or authenticated by the water registrar, as the law requires it to be. We know nothing about it, except from the unsworn statement of a clerk in the Commissioners office that it was made under the authority of Timothy Lubey, and that to the best of his knowledge and belief notice was sent. There is a defect, therefore, in the authentication of the whole assessment, and there are other intrinsic defects.
The advertisement of this property for sale would have to correspond with the assessment; and it would be impossible for a sale made on such an advertisement to be valid, because of the uncertainty of the description. The lots are not described at all, except as “Lot: Of 2.” There are some elements supplied by which one might figure out the form and location of the lot from the area; but that is all. . Then the amount of tax is stated at 6.43. It may be $6.43 or $643. We do not know. Obviously an advertisement of that lot for sale would be defective for want of certainty in the description. The whole assessment must be considered as defective, and we think that the petitioners’ application to have it quashed must be granted.